— Proceeding initiated in this court, pursuant to subdivision 4 of section 6510 of the Education Law, to review a determination of the Board of Regents of the University of the State of New York which revoked petitioner’s license to engage in the practice of accounting in New York State. The petitioner does not dispute the fact that he has been convicted of a Federal crime and had been engaged in the unprofessional conduct of the falsification of bank loan applications. His sole contention is that the revocation of his license is an excessive punishment. However, a review of the record does not reveal any basis for interference by this court with the determination of the respondent (Matter of Pell v Board of Educ., 34 NY2d 222). Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.